                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MOLLY EHLERS,                                         )
                                                      )
            Plaintiff,                                )
                                                      )
       V.                                             )       Case No. 4:18-CV-01010 JAR
                                                      )
ANDREW SAUL, 1                                        )
Acting Commissioner of Social Security,               )
                                                      )
            Defendant                                 )
                                                      )

                                MEMORANDUM AND ORDER

        This is an action under 42 U.S.C. § 405(g) for judicial review of the Commissioner of

Social Security's final decision denying Plaintiff Molly Ehlers's application for disability

insurance benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401, et seq. For the

reasons set forth below, the Commissioner's decision will be affirmed. 2




        Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew Saul should be substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this suit. No further action needs to be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).

2
        Plaintiff expressed concern in her briefing regarding her lack of legal representation in
this appeal and requests in her reply brief that the Court assign counsel. As the Court stated in its
Order dated October 3, 2018, "There is no constitutional right or statutory right to appointed
counsel in civil cases." Phillips v. Jasper County Jail, 437 F .3d 791, 794 (8th Cir. 2006). Here,
Plaintiff competently raised her legal challenges to the ALJ's decision and properly briefed them
for the Court's consideration. As stated previously, the issues in this social security case are not
overly complex and the record medical evidence is limited in time and scope. Thus, to the extent
Plaintiff requests appointment of counsel, that request will be denied.
       I.      Background

        On January 16, 2015, Plaintiff protectively filed an application for disability insurance

benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401, et seq. Plaintiff was 27

years old at the time of filing, and she alleged disability beginning May 17, 2014 through March

31, 2016, the date she was last insured.

       The claim was initially denied on March 25, 2015. Thereafter, Plaintiff requested, and

was granted, a hearing before an Administrative Law Judge ("ALJ"), which took place on

December 9, 2016. On May 30, 2017, the ALJ issued a written decision upholding the denial of

benefits. Plaintiff requested review of the ALJ's decision by the Appeals Council. On April 16,

2018, the Appeals Council denied her request for review. Thus, the decision of the ALJ stands

as the final decision of the Commissioner. See Sims v. Apfel, 530 U.S. 103, 107 (2000).

       II.     Decision of the ALJ

       The ALJ determined that Plaintiff meets the insured status requirements of the Social

Security Act through March 31, 2016, and had not engaged in substantial gainful activity since

May 17, 2014, the alleged onset date of disability. The ALJ found Plaintiff had the severe

impairments of narcolepsy, bipolar disorder, and mood disorder, but that no impairment or

combination of impairments met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Plaintiff also claimed disability due to anemia, polycystic ovarian syndrome, arthritis,

scoliosis, and sickle cell anemia. The ALJ concluded that Plaintiff's anemia was not among

Plaintiff's disabling impairments because a March 2015 examination reflects that Plaintiff

reported that her anemia had corrected itself. Likewise, the ALJ concluded that there was no

evidence in the record to suggest that Plaintiff was diagnosed with sickle cell anemia.



                                                2
       As to the polycystic ovarian syndrome, the ALJ noted that Plaintiff had not listed this

condition among her disabling impairments in her application and failed to provide evidence that

the condition imposes any work-related limitations.     With regard to Plaintiff's arthritis and

scoliosis, the ALJ concluded that there were no records from any medical professional

diagnosing Plaintiff with these conditions, and the imaging of her knee and cervical spine were

insufficient to establish a medically determinable impairment,

       The ALJ determined that Plaintiff had the residual functional capacity ("RFC") to

perform medium work, except she was precluded from climbing ladders, ropes or scaffolds; she

was unable to work around unprotected heights or dangerous machinery; she was precluded from

driving automobile equipment and working around large bodies of water or open flames; she

could perform simple, routine tasks involving no more than simple, short instructions and simple

work related decisions with few workplace changes; she could engage in occasional and non-

transactional interaction with the general public; and she could sustain concentration and

attention for two-hour periods.

       The ALJ found Plaintiff unable to perform any past relevant work; however, based on her

age, education, work experience, and RFC, the ALJ determined there were jobs that existed in

significant numbers in the national economy that Plaintiff could perform, including cleaner II,

hand packager, and silver wrapper. Thus, the ALJ concluded that Plaintiff had not been under a

disability from the alleged onset date of May 17, 2014 through March 31, 2016, the date last

insured.




                                                3
       III.    Administrative Record3

       The following is a summary of the relevant evidence before the ALJ.

       A.      Hearing Testimony

       The ALJ held a hearing in this matter on December 9, 2016, in Mobile, Alabama, where

Plaintiff was residing at the time. The ALJ heard testimony from Plaintiff and Gail E. Jarrell, an

impartial vocational expert. Plaintiff was represented by counsel at the hearing.

       1.      Plaintifrs testimony

       Plaintiff testified at the hearing as follows. Plaintiff has an associate's degree and has

held several different jobs. Most recently she was employed as a housekeeping supervisor with

Marriott Hotels from 2011 to May 2014. In 2006 and 2007, Plaintiff worked in the floral

department at Randall Foods and Drugs. In 2007, she also worked the register at Bucky's Ltd.

Plaintiff was employed as a filing clerk at South Shore Medical Center between 2005 and 2007,

and that employment was secured through her school.

       Plaintiff began treating with James Hunter, M.D., for her narcolepsy after she and her

family moved for her husband's job. Plaintiff's husband is a member of the military and is

deployed for periods of time. Plaintiff initially had trouble with the medication-Adderall-

prescribed for her narcolepsy. However, she eventually switched to Vyvanse, which has been

treating her symptoms. Plaintiff discontinued Vyvanse between December 2015 and August

2016, while she was pregnant with twins (between December 2015 and August 2016). The twins

were born prematurely, and Plaintiff suffered from postpartum depression.


3        The Court's standing Case Management Order in social security cases requires the parties
to file a statement of facts. The parties are not in compliance with that requirement. The Court
notes that Plaintiff is representing herself and grants her some leeway. However, there is no
excuse for the Commissioner's noncompliance. Future failure to comply with Case Management
Orders may result in the Court issuing sanctions, including striking the Commissioner's answer
to the claimant's brief.
                                                4
       Plaintiff relies heavily on her husband for assistance with housework and the children; it

was her testimony that she did the "bare minimum" when she was home alone. When asked by

the ALJ whether Plaintiff was the primary caregiver at home, she responded "I would say my

husband is, more than I am." (Tr. at 13).

       Since the twins were born, Plaintiff stated that her husband had been given special hours

so that he was able to be at home more often. While her husband was at work, she drove her

four-year-old son to school, where she was also a "room mother" at, his classroom. Then, she

took care of the twins, who were six months old on the day of the hearing.

       Before the twins were born, Plaintiff's husband was deployed for weeks at a time, and

Plaintiff, with the aid of a nanny, cared for her son, who was three years old at the time. The

nanny would take care of the house and do the dishes and the laundry.

       Plaintiff primarily experiences excessive daytime sleepiness and fatigue. She describes

her condition as being "half asleep at all times." (Tr. 23). However, at night, she has trouble

falling asleep and generally feels sad and depressed. Plaintiff would take naps when she was

employed, and she stated "And back then, I didn't even realize that disability was an option, so I

thought that I just had to do whatever I could do to make it work." (Tr. at 24-25). Plaintiff and

her husband and children traveled to Texas in November 2016 to attend Plaintiff's high school

reunion. Plaintiff is able to drive and has no physician-imposed driving restrictions.

       2.      Testimony of Vocational Expert

       The ALJ asked vocational expert, Gail Elizabeth Jarrell, the following questions:

       Q:      All right. For hypothetical number one, let's assume an individual the claimant's
               age, education and vocational experience. The individual can perform medium
               work. Based on the diagnosis of narcolepsy, no climbing of ladders, ropes or
               scaffolds.




                                                 5
              No work around unprotected heights or dangerous machinery. No driving of
              automotive equipment. No work around large bodies of water or open flames. Can
              perform unskilled work, simple, routine tasks involving no more than simple,
              short instructions.

               And simple work related decisions with few workplace changes. Occasional and
               non-transactional interaction with the general public. Can sustain concentration
               and attention for two hour periods. Could the individual perform the claimant's
               past work?

       A:      No, because the only job that was unskilled is with the public, retail cashier.

       Q:      Is there other work in the national economy you can identify?

       A:      Yes.

(Tr. 32). The vocational expert then went on to identify the jobs of agricultural worker, hand

packager, and cleaner II.    When the ALJ posed a second hypothetical leaving all previous

limitations in place but adding limitations of the inability to sustain concentration and attention

for two hour periods because of excessive sleeping due to narcolepsy symptoms, the vocational

expert testified that the individual would be unemployable.

       Upon examination by Plaintiff's counsel, counsel asked the vocational expert to assume

the same limitations posed in the second hypothetical but add that the individual would be

routinely late for work. The vocational expert responded that her opinion would be that the

individual would not be able to maintain employment.

       B.      Medical Records

       The ALJ summarized Plaintiff's medical records in her decision.             These and other

pertinent records are discussed as part of the analysis.

       IV.     Standards

       The Social Security Act defines as disabled a person who is "unable to engage in any

substantial gainful activity by reason of any medically determinable physical or mental



                                                  6
impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A); see

also Brantley v. Colvin, 2013 WL 4007441, at *2 (E.D. Mo. Aug. 2, 2013). The impairment

must be "of such severity that [the claimant] is not only unable to do his previous work but

cannot, considering her age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy, regardless of whether such work

exists in the immediate area in which she lives, or whether a specific job vacancy exists for her,

or whether she would be hired if she applied for work." 42 U.S.C. § 1382c(a)(3)(B).

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920(a), 404.1520(a). "Ifa claimant

fails to meet the criteria at any step in the evaluation of disability, the process ends and the

claimant is determined to be not disabled." Gojf v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005)

(quoting Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). First, the claimant

must not be engaged in "substantial gainful activity." 20 C.F.R. §§ 416.920(a), 404.1520(a).

Second, the claimant must have a "severe impairment," defined as "any impairment or

combination of impairments which significantly limits [claimant's] physical or mental ability to

do basic work activities." 20 C.F.R. §§ 416.920(c), 404.1520(c). "The sequential evaluation

process may be terminated at step two only when the claimant's impairment or combination of

impairments would have no more than a minimal impact on [his or] her ability to work." Page v.

Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605

(8th Cir. 2001).

       Third, the claimant must establish that his or her impairment meets or equals an

impairment listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d). If the claimant has



                                                7
one of, or the medical equivalent of, these impairments, then the claimant is per se disabled

without consideration of the claimant's age, education, or work history. Id.

       Before considering step four, the ALI must determine the claimant's residual functional

capacity ("RFC").    20 C.F.R. §§ 404.1520(e), 416.920(e).       RFC is defined as "the most a

claimant can do despite [her] limitations." Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009)

(citing 20 C.F.R. § 404.1545(a)(l)). At step four, the ALJ determines whether the claimant can

return to her past relevant work, by comparing the claimant's RFC with the physical and mental

demands of the claimant's past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1520(!),

416.920(a)(4)(iv), 416.920(!); McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir. 2011). If the

claimant can still perform past relevant work, she will not be found to be disabled; if the claimant

cannot, the analysis proceeds to the next step. Id.

       At step five, the ALJ considers the claimant's RFC, age, education, and work experience

to see if the claimant can make an adjustment to other work in the national economy. 20 C.F.R.

§§ 416.920(a)(4)(v). If the claimant cannot make an adjustment to other work, then she will be

found to be disabled. 20 C.F.R. §§ 416.920(a)(4)(v), 404.1520(a)(4)(v). Through step four, the

burden remains with the claimant to prove that she is disabled. Brantley, 2013 WL 4007441, at

*3 (citation omitted). At step five, the burden shifts to the Commissioner to establish that the

claimant maintains the RFC to perform a significant number of jobs within the national

economy. Id. "The ultimate burden of persuasion to prove disability, however, remains with the

claimant."   Meyerpeter v. Astrue, 902 F. Supp. 2d 1219, 1229 (E.D. Mo. 2012) (citations

omitted).

        The Court's role on judicial review is to determine whether the ALJ's findings are

supported by substantial evidence in the record as a whole. Pate-Fires v. Astrue, 564 F.3d 935,



                                                  8
942 (8th Cir. 2009). In determining whether the evidence is substantial, the Court considers

evidence that both supports and detracts from the Commissioner's decision. Andrews v. Colvin,

791 F.3d 978, 983 (8th Cir. 2015); Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007). As long as

substantial evidence supports the decision, the Court may not reverse it merely because

substantial evidence exists in the record that would support a contrary outcome or because the

Court would have decided the case differently. See Krogmeier v. Barnhart, 294 F.3d 1019, 1022

(8th Cir. 2002).

       To determine whether the ALJ's final decision is supported by substantial evidence, the

Court is required to review the administrative record as a whole and to consider:

            ( 1) The findings of credibility made by the ALJ;
            (2) The education, background, work history, and age of the claimant;
            (3) The medical evidence given by the claimant's treating physicians;
            (4) The subjective complaints of pain and description of the claimant's physical
                activity and impairment;
            (5) The corroboration by third parties of the claimant's physical impairment;
            (6) The testimony of vocational experts based upon prior hypothetical questions
                which fairly set forth the claimant's physical impairment; and
            (7) The testimony of consulting physicians.

Brandv. Sec'y ofDept. ofHealth, Educ. & Welfare, 623 F.2d 523,527 (8th Cir. 1980).

       V.      Discussion

        In her appeal of the Conunissioner's decision, Plaintiff argues that the ALJ's decision

regarding her RFC is not supported by substantial evidence in the record. Specifically, Plaintiff

claims that the ALJ erred in finding that her severe impairments did not include anemia,

polycystic ovarian syndrome ("PCOS"), postural orthostatic tachycardia syndrome, arthritis,




                                                 9
scoliosis, or cataplexy. 4 She also maintains that the ALJ's RFC determination is not supported

by the medical evidence of record or the opinions of Plaintiff's treating physician, Dr. Hunter, or

the consulting psychologist, Pamela Starkey, Psy.D.

    1. The ALJ's Evaluation oflmpairments

       As previously stated, the Commissioner uses a five-step evaluation to determine if a

claimant is disabled.    20 C.F.R. § 416.920(a)(4). Step two of the evaluation states that a

claimant is not disabled if her impairments are not "severe." Kirby v. Astrue, 500 F.3d 705, 707-

08 (8th Cir. 2007) (citing 20 C.F.R. § 416.920(a)(4)). "An impairment is not severe ifit amounts

only to a slight abnormality that would not significantly limit the claimant's physical or mental

ability to do basic work activities." Id (citations omitted). If the impairment would have no

more than a minimal effect on the claimant's ability to work, then it does not satisfy the

requirement of step two.    Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007).          It is the

claimant's burden to establish that his impairment or combination of impairments are severe.

Kirby, 500 F.3d at 708. Severity is not an onerous requirement for the claimant to meet, but it is

also not a toothless standard, and the Eighth Circuit has upheld on numerous occasions the

Commissioner's finding that a claimant failed to make this showing. Id. (citing cases).

       Here, Plaintiff did not meet her burden of proving that she has a severe impairment, or

combination of impairments, resulting from anemia, PCOS, postural orthostatic tachycardia

syndrome ("POTS"), arthritis, scoliosis, and cataplexy. 5 Plaintiff first claims she suffers from


4       Cataplexy is a transient attack of extreme generalized muscular weakness, often
precipitated by an emotional response, such as surprise, fear or anger. McNeil v. Astrue, No. 4:10
CV 2305 DDN, 2011 WL 2621705, at *1 (E.D. Mo. July 5, 2011) (citing Stedman's Medical
Dictionary, 324 (28th ed.2006)).
5      The Court notes that Plaintiff did not list any of these alleged impairments as medical
conditions limiting her ability to work in her disability application. (Ex. 2E at 2).


                                                10
the severe impairment of anemia. Plaintiff was treated for anemia in October 2014, and her

physician directed her to take an iron supplement but noted that her lightheadedness was also

caused by her narcolepsy medication. In March 2015, Plaintiff told Dr. Starkey that her anemia

had corrected itself. Although Plaintiff argues that she has cyclical anemia6 and that it has not

resolved, there is no evidence in medical record indicating such an impairment.

       Although the record reflects that Plaintiff had PCOS, there is no support in the medical

record for Plaintiffs claim that irregular menstrual cycles and "hormone irregularities" would

cause difficulties with understanding, remembering, or applying information, interacting with

others, concentrating, persisting, or maintaining pace, or adapting or managing herself.

Moreover, there is nothing linking the condition to any limitations, and Plaintiffs own belief that

PCOS plays "a huge role in [her] ability to function day-to-day and among society" is, by itself,

insufficient to establish a disabling impairment. See Guilliams v. Barnhart, 393 F.3d 798, 803

(8th Cir. 2005) ("an ALJ's finding must be supported by some medical evidence").

       As to Plaintiffs alleged scoliosis and arthritis, the record contains only imaging results

from a cervical spine MRI conducted on December 18, 2013 and imaging of Plaintiffs left knee.

The results were unremarkable and insufficient to establish a medically determinable impairment

without an evaluation by a medical professional. Although Plaintiff contends that she treated

with a chiropractor, no such records were before the ALJ or this Court, and thus cannot be

considered.

       Plaintiff also argues that cataplexy should have been an additional impairment. Upon

review of the ALJ' s decision, it appears that the ALJ did not evaluate cataplexy as a condition


6       The ALJ evaluated Plaintiffs claims of anemia and sickle cell anemia. With regard to
sickle cell anemia, the ALJ concluded that there is no evidence to suggest that such a diagnosis
exists. Plaintiff agrees and states that the treating physician may have misinterpreted Plaintiff
saying "cyclical anemia" for "Sickle Cell Anemia." (Doc. No. 14 at 3).
                                                11
separate and distinct from narcolepsy, but instead as a symptom occurring in conjunction with

Plaintiffs narcolepsy.

       Here, the medical records reflect no conclusive diagnosis of cataplexy. Dr. Hunter's

records suggest that Plaintiff may have cataplexy, and his medical source statement reflects that

Plaintiffs history of hypnagogic hallucinations and episodes are "almost certainly" cataplexy.

(Ex. 20F at 1).     However, it appears that the ALJ considere~ Plaintiffs cataplexy and its

symptoms are part of her evaluation of Plaintiffs narcolepsy. Therefore, although not analyzed

as a separate medical condition, the record reflects that the ALJ considered Plaintiffs cataplexy

in making her determination that Plaintiffs narcolepsy was a severe impairment, and the record

supports the ALJ's overall conclusion the condition was being managed with medication. Brown

v. Colvin, 825 F.3d 936, 940 (8th Cir. 2016) ("The ALJ's failure to identify and analyze the

appropriate listing, although error, may not by itself require reversal so long as the record

otherwise supports the ALJ's overall conclusion.").

       Lastly, Plaintiff in her brief asks if she "may be allowed to enter new record of [her]

diagnosis of postural orthostatic tachycardia syndrome." (Doc. No. 14 at 4). It appears, although

Plaintiff does not specifically state, that this diagnosis occurred after the ALJ entered her

decision and is relevant to Plaintiffs complaints of fatigue and dizziness.

        The Court may review evidence submitted after the ALJ issues her decision if it is new

and material.     Bergmann v. Apfel, 207 F.3d 1065, 1069 (8th Cir. 2000).       "[T]o qualify as

"material," the additional evidence must not merely detail after-acquired conditions or post-

decision deterioration of a pre-existing condition." Bergmann v. Apfel, 207 F.3d 1065, 1069-70

(8th Cir. 2000). Here, Plaintiff does not direct the Court to any portion of the record addressing

this diagnosis, nor does she submit additional medical records in support. Further, she does not



                                                 12
explain or provide any evidence of how the diagnosis would provide a basis for the Court to

reverse the ALJ's decision. Thus, it will not be considered by the Court.

       The Court concludes that the ALJ did not err when it determined that Plaintiffs anemia,

arthritis, scoliosis, and PCOS were non-severe impairments. Further, the diagnosis of postural

orthostatic tachycardia syndrome is not before the Court and does not qualify as new and

material evidence. Thus, the Court will not reverse the ALJ's decision on that basis.

   2. Medical Opinion Evidence

       In her appeal of the Commissioner's decision, Plaintiff argues that the ALJ improperly

evaluated the medical opinion evidence. Specifically, she argues the ALJ improperly assigned

"no weight" to the opinion of treating physician Dr. Hunter and partial weight to psychological

consultant Dr. Starkey. In determining whether the ALJ properly considered the medical opinion

evidence, the Court's role is limited to reviewing whether substantial evidence supports this

determination, and not deciding whether the evidence supports the claimant's view of the

evidence. See Brown v. Astrue, 611 F.3d 941, 951 (8th Cir. 2010); Brown v. Colvin, No.

4:13CV01693 SPM, 2014 WL 2894937, at *5 (E.D. Mo. June 26, 2014).

        Generally, "[a] treating physician's opinion regarding an applicant's impairment will be

granted controlling weight, provided the opinion is well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in the record." Reece v. Colvin, 834 F.3d 904, 908-09 (8th Cir. 2016) (citation

omitted). Although a treating physician's opinion is usually entitled to great weight, it "do[es]

not automatically control, since the record must be evaluated as a whole." Id. at 909 (citation

omitted). "The ALJ may discount or disregard such an opinion if other medical assessments are

supported by superior medical evidence, or if the treating physician has offered inconsistent



                                                 13
opinions." Id. (quoting Hamilton v. Astrue, 518 F.3d 607, 610 (8th Cir. 2008)). "Whether the

ALJ gives the opinion of a treating physician great or little weight, the ALJ must give good_

reasons for doing so." Id. (citing 20 C.F.R. § 404.1527(d)(2)).

       Here, Dr. Hunter provided two medical source statements with similar assessments of

Plaintiff's condition. He opined that Plaintiff had all the manifestations ofnarcolepsy, including

difficulty waking up in the morning and excessive daytime sleepiness, even with stimulant

therapy. He noted that Plaintiff had a history of hypnagogic hallucinations and episodes, which

are almost certainly cataplexy, .where her muscles would go limp. Dr. Hunter concluded that

Plaintiff was "totally and permanently disabled" and that Plaintiff was incapable of performing

any work due to her difficulty in getting up consistently in the morning and her inability to stay

awake at work. Dr. Hunter stated that although Plaintiff was improving on stimulant therapy, he

had been unable to find an optimum dose due to the side effects of the medications.

        The ALJ assigned no weight to Dr. Hunter's conclusory statement that Plaintiff was

permanently disabled. This determination comports with controlling social security law. See 20

C.F.R. §§ 404.1527(d), 416.927(d) ("A statement by a medical source that you are 'disabled' or

'unable to work' does not mean that we will determine that you are disabled."); Fentress v.

Berryhill, 854 F.3d 1016, 1020 (8th Cir. 2017) (holding that a physician's opinion that a claimant

is incapable of gainful employment is often not entitled to significant weight).

        Upon review of Dr. Hunter's treatment records, it appears that although it took Plaintiff

some time to find a medication and dosage that was effective in treating her narcolepsy

symptoms, she reported in August 5, 2015, that Vyvanse and lmiprarnine had been helpful and

that she planned to go back to school in the spring. Hensley v. Colvin, 829 F.3d 926, 933-34

(8th Cir. 2016) ("If an impairment can be controlled by treatment or medication, it cannot be



                                                 14
considered disabling.").   Further, Plaintiff did not seek treatment for her narcolepsy while

pregnant, and she even discontinued taking her medications during that period, reporting to Dr.

Hunter that she was feeling "fine" without it. Thus, Dr. Hunter's statement that he had been

unable to identify an optimum dose to control Plaintiff's narcolepsy is inconsistent with his more

recent treatment notes.    See Milam v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015) ("A treating

physician's own inconsistency may undermine his opinion and diminish or eliminate the weight

given his opinions.").

       On March 13, 2015, Pamela Starkey, Psy.D., performed a mental examination of

Plaintiff. Dr. Starkey noted Plaintiff's failure to dress herself unless necessary, showering once

or twice per week, and occasionally washing dishes and doing laundry. Dr. Starkey diagnosed

Plaintiff with major depressive disorder and generalized anxiety disorder, with a prognosis for a

favorable response to treatment as fair, but more difficult due to Plaintiff's reported narcolepsy

and hypersomnia. Dr. Starkey then determined that Plaintiff's functional capacity to be a

follows: (1) ability to understand simple, concrete instructions appeared adequate; (2) ability to

remember and carry out simple, concrete instructions appeared mild to moderately impaired; (3)

ability to respond appropriately to supervision appeared adequate; (4) ability to respond

appropriately to coworkers appeared adequate; and (5) ability to manage common work

pressures appears significantly impaired. (Ex. 15F).

       The ALJ gave partial weight to the assessment of Dr. Starkey that Plaintiff had an

adequate ability to understand simple, concrete instructions; is mild to moderately impaired in

remembering and carrying out simple concrete instructions; and can respond appropriately to

supervisors and co-workers. The ALJ determined that these conclusions were consistent with the

results of the ALJ's own in-person examination of Plaintiff.



                                                15
       However, the ALJ gave no weight to Dr. Starkey's assessment that Plaintiff was

significantly impaired in managing common work pressures. The ALJ reasoned that Plaintiff

was able to undergo stressful fertility treatments and was the primary caregiver for her three

children. Thus, the ALJ concluded Plaintiff's activities of daily living demonstrate that she is

capable of managing common workplace pressures.

       Dr. Starkey is a one-time evaluating psychologist. In contrast to a treating physician,

"[a] one-time evaluation by a non-treating psychologist is not entitled to controlling weight."

McJames v. Barnhart, 365 F. Supp. 2d 1018, 1031 (E.D. Mo. 2005) (quoting Clarkv. Apfel, 141

F.3d 1253, 1256 (8th Cir. 1998). A consulting physician's evaluation must be evaluated in light

of the other evidence in the record. See Clark v. Apfel, 141 F.3d 1253, 1256 (8th Cir. 1998)

(holding that IQ scores were properly disregarded where they resulted from one-time assessment

of non-treating psychologist and were inconsistent with claimant's daily activities, and other

medical records made no mention of intellectual impairment).

       Upon review of the record, the Court concludes that the ALJ did not err in the weight

assigned to Dr. Starkey's assessment. It appears that Dr. Starkey's assessment was largely based

on Plaintiff's subjective complaints, which are inconsistent with Plaintiff's activities of daily

living. Further, Dr. Starkey's assessment took place in 2015, before Plaintiff had the twins.

More recent records from October 2016 demonstrate that Plaintiff has been caring for three

young children by herself while her husband is deployed for weeks at a time. Plaintiff took on

the role of room mother in her son's class and was involved in organizing a Halloween event for

the coast guard unit families.   Further, Plaintiff reported taking better care of herself, including

hygiene, and attending her high school reunion in Texas. This supports the ALJ's assignment of

partial weight to Dr. Starkey's assessment of Plaintiff's functional limitations.



                                                 16
   3. Plaintiff's Credibility

          Plaintiff argues the ALJ erred in her credibility evaluation and RFC determination by

finding that Plaintiff's activities of daily living were inconsistent with her claims of disability.

Deference is given to the ALJ' s conclusion with regard to credibility determinations. Moore v.

Astrue, 572 F.3d 520, 524 (8th Cir. 2009).

          In evaluating a claimant's credibility, the ALJ should consider the claimant's daily

activities; the duration, frequency, and intensity of the symptoms; precipitating and aggravating

factors; dosage, effectiveness, and side effects of medication; and functional restrictions. Polaski

v. Heckler, 739 F.2d 1320, 1322 (8th Cir.1984). The ALJ may discount subjective complaints if

there are inconsistencies in the record as a whole. Choate v. Barnhart, 457 F.3d 865, 871 (8th

Cir. 2006) (citing Wheeler v. Apfel, 224 F.3d 891, 895 (8th Cir. 2000)). The ALJ must make

express credibility determinations and set forth the inconsistencies which led to his or her

conclusions. Id.      The Court will uphold an ALJ's credibility findings, so long as they are

adequately explained and supported. Ellis, 392 F.3d at 996.

          The ALJ opined that in spite of Plaintiff's narcolepsy, she had a driver's license, was able

to drive, and had not been restricted from driving by any physician. The ALJ noted that in June

2015, Plaintiff reported feeling "fine" after being taken off Imipramine, and in August 2016,

Plaintiff reported that her narcolepsy was "fine" when she went off the medication during her

pregnancy. The ALJ also relied on treatment notes from August 2015, which reflected Plaintiff's

narcolepsy medications were helpful and that Plaintiff intended to go back to school in the

spring.

          With regard to Plaintiff's mental impairments, the ALJ determined that Plaintiff's

condition was responsive to medication and improved over time. See Renstrom v. Astrue, 680



                                                   17
F.3d 1057, 1066 (8th Cir. 2012) (conditions which can be controlled by treatment are not

disabling). Further, the ALJ noted that Plaintiff stated in July 2015 that she would only agree to

commence therapy if it would help her get disability benefits. The ALJ relied on a treatment

note from November 2016, in which Plaintiff indicated she was feeling positive; that her

expression was not affecting her negatively; and that she was trying to be more socially active

and take better care of her personal hygiene. Thus, the ALJ determined that in comparing the

objective medical evidence to Plaintiff's subjective complaints, Plaintiff was more capable than

alleged. The ALJ concluded that Plaintiff "is able to care for her children, manage stressful

situations, and perform a wide range of activities of daily living."

       Plaintiff contends that the ALJ's evaluation of her current situation is inaccurate and

refuted by the record. Plaintiff argues that her husband, not Plaintiff, is the primary caregiver in

the family and maintains that she does the bare minimum to survive and care for her children.

She describes a home life in which her husband works full time, takes care of the children,

manages all household duties, including cooking, cleaning, and laundry, and helps Plaintiff with

her medications. She describes her role as caregiver as laying on the couch, feeding her children,

and changing their diapers.      She claims that "Things have not been easy. We have been

struggling for so long just hoping for a little light at the end of the tunnel." (Doc. No. 19 at 6).

       The Court, upon careful review of the record, finds that the evidence in this case supports

the ALJ' s credibility determination. Although Plaintiff claims that she is merely surviving, the

Court finds her description of daily life difficult to reconcile in light of the undisputed evidence

that Plaintiff is at times the sole caregiver for her three young children while her husband is

deployed, whether for one week or several weeks at a time. Heino v. Astrue, 578 F.3d 873, 881

(8th Cir. 2009) (subjective complaints of disabling physical and mental limitations were



                                                  18
inconsistent with claimant's daily activities as primary caregiver for two special-needs children

and doing household chores); Steed v. Astrue, 524 F.3d 872, 876 (8th Cir. 2008) (no error in

discounting credibility where self-reported limitations were inconsistent with medical evidence

and daily activities, including housework, caring for child, cooking and driving).

       Further, it appears that Plaintiff's social activities are increasing, her narcolepsy is

controlled by medication, and her mental health issues are either responding to medication or

have resolved for the time being. In fact, Plaintiff declined attending therapy to treat her mental

health concerns. See Partee v. Astrue, 638 F.3d 860, 864 (8th Cir. 2011) (holding that the failure

to seek mental treatment is a relevant consideration when evaluating a claimant's mental

impairment). Plaintiff was able to be a room mother at her son's school, she participated in

organizing a Halloween event, and she attended a high school reunion. Moreover, there is no

evidence in the record that Plaintiff has been restricted from any activity, such as driving or

working, by a physician. Cf Bailey v. Astrue, No. Cl 1-0005, 2012 WL 135588, at *13 (N.D.

Iowa Jan. 17, 2012) (reversing the ALJ's denial of benefits in part because the claimant, who

was diagnosed with narcolepsy, was restricted by her physician from working more than 4 hours

in a regular workday). This demonstrates to the Court the ability to perform a level of activity

above that described by Plaintiff.

        Thus, although the Court acknowledges that Plaintiff may well be experiencing difficult

circumstances at home, the record supports the ALJ's determination that Plaintiff's statements

regarding the persistence, intensity, and limiting effects of her medical conditions is not entirely

consistent with the medical evidence and other evidence in the record.




                                                 19
         VI.    Conclusion

         For the foregoing reasons, the Court finds the ALJ's decision is supported by substantial

evidence contained in the record as a whole, and, therefore, the Commissioner's decision should

be affirmed.

         Accordingly,

         IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiffs Complaint is DISMISSED with prejudice. A separate judgment will accompany this

Order.



Dated this I 6th day of September, 20 I 6.




                                                 20
